Citation Nr: 1604677	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-21 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), Major Depressive Disorder, and anxiety.  


REPRESENTATION

Appellant represented by:	Antonio Tejeda, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The appeal was previously before the Board in July 2014 and  July 2015, when it was remanded to the Agency of Original Jurisdiction (AOJ) for additional development.  It has now returned to the Board for further appellate action.

In April 2013, the Veteran testified at a hearing before a Veterans' Law Judge (VLJ) who has since retired from the Board.  The transcript of this hearing is associated with the claims file.  Because the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, the Board sent the Veteran and his representative a December 2015 letter offering the Veteran an opportunity to testify at another hearing before a VLJ who would participate in the decision.  See 38 U.S.C.A. § 7107(c) (West 2014);  38 C.F.R. § 20.707 (2015).  The letter requested that the Veteran reply and indicate whether he wished to participate in another hearing; the letter also specified that if the Veteran failed to respond within thirty days, the Board would proceed as if he had expressed his desire to have the case considered by a new VLJ without an additional hearing.  The Veteran never responded to the Board's letter.  Accordingly, the Board will proceed to the merits of the appeal without scheduling a new hearing. 

The Veteran's service-connection claim for an acquired psychiatric disorder was previously characterized as entitlement to service connection for PTSD.  The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of Clemons, the Board has rephrased the Veteran's claim for service connection for PTSD as a claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, Major Depressive Disorder, and anxiety.  


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as Major Depressive Disorder with symptoms of PTSD and anxiety, is etiologically related to service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as Major Depressive Disorder with symptoms of PTSD and anxiety, was incurred as a result of active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for an acquired psychiatric condition, to include PTSD, Major Depressive Disorder, and anxiety, because it is etiologically related to several traumatic events that occurred during his period of active duty service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  "Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service."  38 C.F.R. § 3.303(d). 

The record establishes the existence of a psychiatric condition.  A January 2013 private medical evaluation diagnoses the Veteran with Major Depressive Disorder with symptoms of PTSD and anxiety.  The Veteran has also received mental health treatment from the Minneapolis VA Medical Center (VAMC) and Hibbing VA Community Based Outpatient Clinic (CBOC) since 2007.  Thus, the first element of a service-connection claim has been met.

The Board finds the record also establishes the second element - an in-service injury.  The Veteran alleges that he had experiences in service that caused him to feel stressed and fear for his life.  For example, he states that he coped with a distressing event in which a boiler he was working on exploded in June 1970.  Military records requested by VA do not document a boiler explosion, although the records do indicate that his ship had a boiler malfunction in April 1970.  

Additionally, the Veteran reports witnessing aircraft that had difficulty landing, such as an aircraft landing on a foamed runway due to landing gear trouble.  The Veteran also alleges that while flying to a new assignment he experienced a difficult landing that required multiple attempts.  Military records confirm at least two difficult aircraft landings during the Veteran's service as a firefighter at an airfield but could not confirm the Veteran's report of being in an aircraft that experienced landing difficulties.  

The Board finds the Veteran's statements sufficient to demonstrate that he experienced an in-service injury, including service-related stress and fear for his life.  

For the third element, the Board finds that medical and lay evidence establishes a nexus between the Veteran's  injury and his current condition.  Although the Veteran's separation examination did not list any mental health concerns, a private physician found in the January 2013 evaluation that the Veteran's depression, anxiety, and PTSD symptoms are at least as likely as not related to his active service.  

In addition, lay statements from his mother and ex-wife support a connection between the his service and his condition.   The Veteran's ex-wife, who was married to the Veteran during his service and for several years after his separation, writes that the Veteran experienced long-term effects from his service such as seeming disconnected, demonstrating a lot of anger that he could not express, feeling unmotivated, mumbling nonsensically, and becoming quiet and depressed after service.  The Veteran's mother confirmed this, writing that the Veteran returned from active service different than he had been prior to enlistment.   

Because of the foregoing, the Board finds that the Veteran demonstrates a current disability, an in-service injury, and a link between the two.  Consequently, the Board grants the Veteran's claim for service connection of his acquired psychiatric condition.  

As a final matter, the Board finds that VA has substantially satisfied its duties to notify and assist the Veteran.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  Similarly, the Board finds that VA has substantially complied with the Board's instructions contained in the July 2014 and  July 2015 remands.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders,  Stegall v. West, 11 Vet. App. 268, 271 (1998), although only substantial -and not strict - compliance is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Following the remands, the AOJ conducted additional development to corroborate the Veteran's reports of stressors related to landing issues at the airfield and in an aircraft in which he was a passenger.  Although this action did not lead to a VA examination for PTSD, the Board finds that there is no prejudice to the Veteran because of the Board decision to grant the claim.  Thus, VA has fulfilled the remand orders of the Board and complied with its notification and assistance requirements.

ORDER

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as Major Depressive Disorder with symptoms of PTSD and anxiety, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


